. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 15 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 2, 8, and 14 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 31 December 2017 claiming benefit to Provisional Application 62/612,482.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a)&(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01). The claims 1, 8, and 14 recite based on the cloud-computing network serving as the communication link between the control server and the EMR, determining that the subsequent medical data received… satisfies the user selection of the clinical notification option that, read in light of the specification, fails to adequately disclose the method of performing the determination  wherein said determination is “based upon” the cloud-computing network. While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the claims read in light of the specification fail to disclose the algorithm for determining that subsequent medical data received satisfies the user selected based in any way on the cloud-computing network serving as the communication link in sufficient detail. 
Claims 2-7, 9-13, and 15-20 depend on independent claims 1, 8, and 14 and do not remedy the written description requirement issues.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 8, and 14 recite based on the cloud-computing network serving as the communication link between the control server and the EMR, determining that the subsequent medical data received… satisfies the user selection of the clinical notification option without further recitation relating the determination step to the cloud-computing network on which the determination is based. One of ordinary skill in the art could not reasonable understand how a cloud-computing network would aid in the determination of an alert criteria has been met. Therefore, the metes and bounds of what is included or excluded in the determination that the subsequent medical data received… satisfies the user selection of the clinical notification option based on the cloud-computing network serving as the communication link between the control server and the EMR is unclear. The examiner will interpret the determination step to be any system that performs the same functions independent of the network configuration. Examiner recommends amending the claim language to read on the cloud-based server performing the determination and not the communications network structure. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Saliman et al. (US Patent App No 2017/0372029)[hereinafter Saliman] in further view of Ohad et al. (US Patent App No 2015/0149211)[hereinafter Ohad].
As per claim 1, Ash teaches on the following limitations of the claim: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a computerized method for providing a clinical notification, the method comprising is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
receiving a first input,…  the first input corresponding to a user clinician and identification of one or more persons being treated by at least one user clinician is taught in the Detailed Description on p. 3 ¶ 0032, and in the Figures at fig. 8E reference character 826 (teaching on the control server (i.e. the clinician user device) receiving input from a clinician regarding a patient associated with the clinician); -AND-
receiving a second input, via the one or more graphical user interfaces and the control server…., representing a user selection of the clinical notification option is taught in the Detailed Description on p. 4 ¶ 0038-39 and p. 3 ¶ 0029 (teaching on the user input for defining the alert/notification threshold setting (treated as synonymous with notification option)).
Ash fails to teach the following limitation of claim 1. Saliman, however, does teach the following: 
wherein the first input is to log into a clinical notification management application is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the control server, hosting a protected electronic medical record, including a clinical notification management application);
in response to logging into the clinical notification management application is taught in the Detailed Description in ¶ 0113 (teaching on an initial user authentication step);
automatically generating… one or more graphical user interfaces that displays a medical order screen having a clinical notification option corresponding to (1) one or more persons being treated and (2) a computing device is taught in the Detailed Description in ¶ 0113-114 and ¶ 0252-253 (teaching on a clinical notification application wherein the care management dashboard (treated as synonymous to medical order screen as treatments may be order on said interface) includes a notification interface for clinical notification selection, wherein the notification can be customized via (1) patients to monitor and (2) which providers' devices the notifications will be sent - note that under MPEP § 2144.04(III) providing an automatic means to replace a manual activity (here the navigation to the notification selection application page) which accomplishes the same result is not sufficient to distinguish over the prior art);
determining that a subsequent medical data received via the EMR for the one or more persons being treated satisfies the user selection of the clinical notification option is taught in the Detailed Description in ¶ 0113-114 and ¶ 0252-254 (teaching on the notifications being filtered via relationship specific criteria - here the clinician can identify a threshold for patient clinical data to trigger a notification); -AND-
in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating, via the control server..., the one or more graphical user interfaces that display the clinical notification on the computing device corresponding to the user selection is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on determining that the notification criteria has been met and sending the notification via the notification settings regarding delivery method (i.e. the notification display type, such as email, text, or as a flag on the EHR) and device).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the device specific notification management linked to the patient EHR capabilities of Saliman with the motivation of providing automated treatment notifications tailored to the delivery method and location preferences of the care providers that are patient specific (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253). 
Ash and Saliman fail to teach the following limitation of claim 1. Ohad, however, does teach the following:
 via a cloud-computing network that hosts a control server managing a clinical notification management application, the cloud-computing network serving as a communications link between the control server and an electronic medical record (EMR) is taught in the Detailed Description in ¶ 0048, ¶ 0050, ¶ 0076, ¶ 0111, in the Figures at fig. 3 reference characters 324 & 300 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services and link the cloud-based systems with providers' electronic health records);
via the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services);
the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services); -AND-
based on the cloud-computing network serving as the communications link between the control server and the EMR is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the cloud-based clinical notification architecture of Ohad with the motivation of “provid[ing] an ability to better understand large volumes of data generated by devices across diverse locations, in a manner that allows such data to be more easily exchanged, sorted, analyzed, acted upon, and learned from to achieve more strategic decision-making, more value from technology spend, improved quality and compliance in delivery of services, better customer or business outcomes, and optimization of operational efficiencies in productivity, maintenance and management of assets (e.g., devices and personnel) within complex workflow environments that may involve resource constraints across diverse locations” (Ohad in the Detailed Description in ¶ 0152). 
As per claim 2, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 1. Ash fails to teach the following; Saliman, however, does disclose:
the media of claim 1, further comprising receiving a third input, via the control server, representing a notification device preference of the computing device to display the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on providing a third input regarding notification settings/preferences regarding delivery method (i.e. the notification display type, such as email, text, or as a flag on the EHR) and device);; -AND-
the notification device preference corresponding to an encounter between the user clinician and the one or more persons being treated and a location of the one or more persons is taught in the Detailed Description in ¶ 0225-226, ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the notification settings/preferences being restricted to providers associated with the patient (treated as synonymous to corresponding to an encounter between the user clinician and the treated person) and the location of the person (i.e. is the person now being treated at a new location)).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the device specific notification management linked to the patient EHR capabilities of Saliman with the motivation of providing automated treatment notifications tailored to the delivery method and location preferences of the care providers that are patient specific (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253). 
As per claim 3, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 1. Ash also teaches he following:
the media of claim 1, further comprising automatically generating, via the control server, a notification route to deliver the clinical notification to a plurality of computing devices, wherein the notification route is based on...a priority of the clinical notification is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on determining a notification routing via predetermined user and system defined criteria (here the notification criteria routing it based on groups like "critical", "abnormal", or "over due") wherein the notification is sent or withheld from a user ).
Ash fails to teach the following; Saliman, however, does disclose:
wherein the notification route is based on a location of the plurality of computing devices is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the clinical notification settings being assigned to users/devices within healthcare facility's computer system (treated as synonymous to based on a location of a plurality of devices)).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with notification routes being determined by device location capabilities of Saliman with the motivation of providing automated treatment notifications to a plurality of devices within a healthcare facility system so that provider alerts can be monitored by third parties (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253). 
As per claim 4, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 3. Ash also discloses the following: 
the media of claim 3, wherein the notification route is automatically generated via the control server in real time based on a clinician device data is taught in the Detailed Description in ¶ 0020, ¶ 0040, and ¶ 0057 (teaching on automatically "triaging" notifications to determine routing to either send or withhold the notification from the user device based on clinician device data - here only data related to a patient assigned to the clinician will appear on the device in which the clinician is the user (see Fig. 2 wherein the interface contains a  "change user" toggle in the upper right corner)).
As per claim 5, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 4. Ash also discloses the following: 
the media of claim 4, wherein the clinical notification option comprises critical alerts, vitals and pathology results is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on the notification options including the critical nature of the alert, laboratory test result availability, and  diagnostic test result (treated as synonymous to pathology results) availability).
As per claim 8, Ash teaches on the following limitations of the claim: 
a computer-implemented method in a clinical computing environment for providing a clinical notification, the method comprising is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
receiving a first input… wherein the first input is to log into the clinical notification management application, the first input corresponding to a user clinician and one or more persons being treated by the user clinician is taught in the Detailed Description on p. 3 ¶ 0032, and in the Figures at fig. 8E reference character 826 (teaching on the control server (i.e. the clinician user device) receiving input from a clinician regarding a patient associated with the clinician); -AND-
receiving a second input, via one or more graphical user interfaces and the control server..., representing a user selection of the clinical notification option is taught in the Detailed Description on p. 4 ¶ 0038-39 and p. 3 ¶ 0029 (teaching on the user input for defining the alert/notification threshold setting (treated as synonymous with notification option)).
Ash fails to teach the following limitation of claim 8. Saliman, however, does teach the following: 
in response to logging into the clinical notification management application is taught in the Detailed Description in ¶ 0113 (teaching on an initial user authentication step);
automatically generating,… one or more graphical user interfaces that display a medical order screen having a clinical notification option corresponding to (1) the one or more persons being treated and (2) multiple medical devices is taught in the Detailed Description in ¶ 0113-114 and ¶ 0252-253 (teaching on a clinical notification application wherein the care management dashboard (treated as synonymous to medical order screen as treatments may be order on said interface) includes a notification interface for clinical notification selection, wherein the notification can be customized via (1) patients to monitor and (2) which providers' devices the notifications will be sent - note that under MPEP § 2144.04(III) providing an automatic means to replace a manual activity (here the navigation to the notification selection application page) which accomplishes the same result is not sufficient to distinguish over the prior art);
receiving a second input … representing a user selection of the … the multiple medical devices, the multiple medical devices selected to receive the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the clinical notification settings being assigned to users/devices within healthcare facility's computer system (treated as synonymous to based on a location of a plurality of devices));
determining that a subsequent medical data received via the EMR for the one or more persons being treated satisfies the user selection of the clinical notification option; and is taught in the Detailed Description in ¶ 0113-114 and ¶ 0252-254 (teaching on the notifications being filtered via relationship specific criteria - here the clinician can identify a threshold for patient clinical data to trigger a notification); -AND-
in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating, ... the one or more graphical user interfaces that display the clinical notification on the multiple medical devices selected to receive the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on determining that the notification criteria has been met and sending the notification via the notification settings regarding delivery method (i.e. the notification display type, such as email, text, or as a flag on the EHR) and device).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the device specific notification management linked to the patient EHR capabilities of Saliman with the motivation of providing automated treatment notifications tailored to the delivery method and location preferences of the care providers that are patient specific (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253). 
Ash and Saliman fail to teach the following limitation of claim 8. Ohad, however, does teach the following:
via a cloud-computing network that hosts a control server managing a clinical notification management application, the cloud-computing network serving as a communications link between the control server and an electronic medical record (EMR) is taught in the Detailed Description in ¶ 0048, ¶ 0050, ¶ 0076, ¶ 0111, in the Figures at fig. 3 reference characters 324 & 300 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services and link the cloud-based systems with providers' electronic health records);
hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services);
the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services);
based on the cloud-computing network serving as the communications link between the control server and the EMR is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services); -AND-
via the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the cloud-based clinical notification architecture of Ohad with the motivation of “provid[ing] an ability to better understand large volumes of data generated by devices across diverse locations, in a manner that allows such data to be more easily exchanged, sorted, analyzed, acted upon, and learned from to achieve more strategic decision-making, more value from technology spend, improved quality and compliance in delivery of services, better customer or business outcomes, and optimization of operational efficiencies in productivity, maintenance and management of assets (e.g., devices and personnel) within complex workflow environments that may involve resource constraints across diverse locations” (Ohad in the Detailed Description in ¶ 0152). 
As per claim 9, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 8. Ash also discloses the following:
the method of claim 8, wherein the medical order screen comprises a medical summary for one of the one or more persons being treated by the user clinician is taught in the Figures at fig. 8A (teaching on a medical order screen comprising a medical summary of the patient/s being treated by the user clinician).
As per claim 10, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 9. Ash also discloses the following:
the method of claim 9, wherein the medical summary comprises patient vitals and measurements, reported symptoms, and a prior diagnosis is taught in the Figures at fig. 8A (teaching on the medical summary including vital signs/measurements, problem and diagnosis data, and reported chief complaint (treated as synonymous to reported symptoms) data).
As per claim 11, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 8. Ash also discloses the following:
the method of claim 8, wherein the clinical notification comprises critical alerts, vitals and pathology results for the one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on the notification options including the critical nature of the alert, laboratory test result availability, and diagnostic test result (treated as synonymous to pathology results) availability).
As per claim 12, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 8. Ash also discloses the following:
the method of claim 8, wherein the clinical notification includes the subsequent medical data about the one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0043 and ¶ 0054-56 (teaching on, after receiving a notification, the clinician user being provided additional medical information about the patient).
Ash fails to teach the following; Saliman, however, does disclose:
and wherein logging into the clinical notification management application comprises logging into the control server hosting the EMR is taught in the Detailed Description in ¶ 0113 (teaching on an initial user authentication step wherein login grants access to the control server, hosting a protected electronic medical record, including a clinical notification management application).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the device specific notification management linked to the patient EHR capabilities of Saliman with the motivation of providing automated treatment notifications tailored to the delivery method and location preferences of the care providers that are patient specific (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253).
As per claim 13, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 12. Ash fails to teach the following; Saliman, however, does disclose:
the method of claim 12, wherein the one or more graphical user interfaces with the subsequent medical data are displayed only when the user clinician authenticates on at least one of the multiple medical devices is taught in the Detailed Description in ¶ 0113 (teaching on an initial user authentication step wherein login grants access to the control server, hosting a protected electronic medical record, including a clinical notification management application wherein a notification is a flag within said EMR);
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with at least one notification requiring login authentication to view of Saliman with the motivation of maintaining “HIPAA compliance” within the EHR sever (Saliman in the Detailed Description in ¶ 0113).
As per claim 14, Ash teaches on the following limitations of the claim: 
a system for providing a clinical notification instantaneously, the system comprising is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices);
one or more processors; and one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to is taught in the Detailed Description on p. 2 ¶ 0024, p. 2 ¶ 0025, p. 3 ¶ 0027, and p. 3 ¶ 0031 (teaching on a computer with program instructions for executing a clinical notification system on disparate system devices); -AND-
receive a second input, via the one or more graphical user interfaces and the control server…., representing a user selection of the clinical notification option is taught in the Detailed Description on p. 4 ¶ 0038-39 and p. 3 ¶ 0029 (teaching on the user input for defining the alert/notification threshold setting (treated as synonymous with notification option)).
Ash fails to teach the following limitation of claim 14. Saliman, however, does teach the following: 
receive a first input,… wherein the first input is to log into the clinical notification management application, the first input corresponding to a user clinician and one or more persons being treated by the user clinician is taught in the Detailed Description in ¶ 0113 (teaching on an initial user authentication step wherein login grants access to the control server, hosting a protected electronic medical record, including a clinical notification management application);
in response to logging into the clinical notification management application is taught in the Detailed Description in ¶ 0113 (teaching on an initial user authentication step);
automatically generate,… one or more graphical user interfaces that display a medical order screen having a clinical notification option corresponding to (1) the one or more persons being treated and (2) multiple medical devices is taught in the Detailed Description in ¶ 0113-114 and ¶ 0252-253 (teaching on a clinical notification application wherein the care management dashboard (treated as synonymous to medical order screen as treatments may be order on said interface) includes a notification interface for clinical notification selection, wherein the notification can be customized via (1) patients to monitor and (2) which providers' devices the notifications will be sent - note that under MPEP § 2144.04(III) providing an automatic means to replace a manual activity (here the navigation to the notification selection application page) which accomplishes the same result is not sufficient to distinguish over the prior art);
and the multiple medical devices, the multiple medical devices selected to receive the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the clinical notification settings being assigned to users/devices within healthcare facility's computer system (treated as synonymous to based on a location of a plurality of devices));
determine subsequent medical data received via the EMR for the one or more persons being treated satisfies the user selection of the clinical notification options; and is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on determining that the notification criteria has been met via patient data received from the EMR and sending the notification via the notification settings regarding delivery method (i.e. the notification display type, such as email, text, or as a flag on the EHR) and device); -AND-
in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generate, ... the one or more graphical user interfaces that display the clinical event notification on multiple medical devices selected to receive the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on sending the notification via the notification settings regarding delivery method (i.e. the notification display type, such as email, text, or as a flag on the EHR) and devices).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the device specific notification management linked to the patient EHR capabilities of Saliman with the motivation of providing automated treatment notifications tailored to the delivery method and location preferences of the care providers that are patient specific (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253). 
Ash and Saliman fail to teach the following limitation of claim 14. Ohad, however, does teach the following:
via a cloud-computing network that hosts a control server managing a clinical notification management application, the cloud-computing network serving as a communications link between the control server and an electronic medical record (EMR) is taught in the Detailed Description in ¶ 0048, ¶ 0050, ¶ 0076, ¶ 0111, in the Figures at fig. 3 reference characters 324 & 300 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services and link the cloud-based systems with providers' electronic health records);
via the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services);
the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services);
based on the cloud-computing network serving as the communications link between the control server and the EMR is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services); -AND-
via the control server hosted by the cloud-computing network is taught in the Detailed Description in ¶ 0050, ¶ 0076, and ¶ 0111 (teaching on a cloud-based clinical information system wherein remote provider devices may communicate with the cloud-based system to manage notification preferences (here an example of notification method is provided) via notification services).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the cloud-based clinical notification architecture of Ohad with the motivation of “provid[ing] an ability to better understand large volumes of data generated by devices across diverse locations, in a manner that allows such data to be more easily exchanged, sorted, analyzed, acted upon, and learned from to achieve more strategic decision-making, more value from technology spend, improved quality and compliance in delivery of services, better customer or business outcomes, and optimization of operational efficiencies in productivity, maintenance and management of assets (e.g., devices and personnel) within complex workflow environments that may involve resource constraints across diverse locations” (Ohad in the Detailed Description in ¶ 0152). 
As per claim 15, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 14. Ash fails to teach the following; Saliman, however, does disclose:
the system of claim 14, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to receive a third input via the one or more graphical user interfaces and the control server representing a notification device preference of the multiple medical devices to display the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the clinical notification settings including assignments to a plurality of different users and/or device for display to the provider(here the example of an email to a computer or a sms text message to a phone are used)).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with the device specific notification management linked to the patient EHR capabilities of Saliman with the motivation of providing automated treatment notifications tailored to the delivery method and location preferences of the care providers that are patient specific (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253).
As per claim 16, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 14. Ash fails to teach the following; Saliman, however, does disclose:
the system of claim 14, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to automatically generate via the control server a notification route to deliver the clinical notification to the multiple medical devices selected to receive the clinical notification is taught in the Detailed Description in ¶ 0113-114, ¶ 0252-253, and ¶ 0258 (teaching on the clinical notification settings including assignments to a plurality of different delivery routes to the plurality of devices (here the example of a sms and email delivery routes are used to deliver messages to devices within a healthcare facility)).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash with notification routes being determined by device location capabilities of Saliman with the motivation of providing automated treatment notifications to a plurality of devices within a healthcare facility system so that provider alerts can be monitored by third parties (Saliman in the Detailed Description in ¶ 0442 and ¶ 0252-253).
As per claim 17, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 14. Ash also discloses the following: 
the system of claim 14, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to automatically generate via the control server a notification route to deliver the clinical notification the multiple medical devices selected to receive the clinical notification is taught in the Detailed Description in ¶ 0031 and ¶ 0040-41 (teaching on determining a notification routing via predetermined user and system defined criteria (here the notification criteria routing it based on groups like "critical", "abnormal", or "over due") wherein the notification is sent or withheld from a user)).
As per claim 18, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 17. Ash also discloses the following: 
the system of claim 17, further comprising the one or more computer storage media storing instructions that, when used by the one or more processors, cause the one or more processors to automatically generate the notification route via the control server in real time based on a clinician device data is taught in the Detailed Description in ¶ 0020, ¶ 0040, and ¶ 0057 (teaching on automatically "triaging" notifications to determine routing to either send or withhold the notification from the user device based on clinician device data - here only data related to a patient assigned to the clinician will appear on the device in which the clinician is the user (see Fig. 2 wherein the interface contains a  "change user" toggle in the upper right corner)).
As per claim 19, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 18. Ash also discloses the following: 
the system of claim 18, wherein the medical order screen comprises a medical summary for one of the one or more persons being treated by the user clinician is taught in the Figures at fig. 8A (teaching on a medical order screen comprising a medical summary of the patient/s being treated by the user clinician); -AND-
and wherein the medical summary comprises patient vitals and measurements, reported symptoms, and a prior diagnosis is taught in the Figures at fig. 8A (teaching on the medical summary including vital signs/measurements, problem and diagnosis data, and reported chief complaint (treated as synonymous to reported symptoms) data).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Saliman et al. (US Patent App No 2017/0372029)[hereinafter Saliman] in further view of Ohad et al. (US Patent App No 2015/0149211)[hereinafter Ohad] in further view of Perez and Houston (US Patent App No 2015/0244687)[hereinafter Perez].
As per claim 7, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 14. Ash and Saliman fail to teach the following; Perez, however, does disclose:
the media of claim 1, wherein the clinical notification is filtered by the control server to remove sensitive medical data about the one or more persons being treated is taught in the Detailed Description in ¶ 0020 (teaching on removing protected health information from clinician device notifications).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash, Saliman, and Ohad to include the removal of personal health information from the notification with the motivation of providing a safeguard for protecting patient privacy as required by HIPAA (see Perez in the Detailed Description in ¶ 0021). 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (US Patent App No 2008/0004502)[hereinafter Ash] in view of Saliman et al. (US Patent App No 2017/0372029)[hereinafter Saliman] in further view of Ohad et al. (US Patent App No 2015/0149211)[hereinafter Ohad] in further view of Simpson et al (AU Patent App No 2004/209115)[hereinafter Simpson].
As per claim 6, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 4. Ash, Saliman, and Ohad fail to teach the following; Simpson, however, does disclose:
the media of claim 4, wherein the clinician device data comprises a location of the one or more computing devices, a date range, and a notification type is taught in the Detailed Description on p. 86 lines 24-33, p. 40 lines 23-27, and in the Overview on p. 27 lines 30-33 (teaching on the clinician device data containing device location, notification time period for completed actions, and the notification type).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash, Saliman, and Ohad to include clinician device data including location, date range, and notification type of Simpson so accurate and complete messages may be provided to the clinician about a patient status from anywhere within a healthcare facility (Simpson in the Overview on p. 27 lines 22-33).
As per claim 20, the combination of Ash, Saliman, and Ohad discloses all of the limitations of claim 18. Ash also discloses the following:
wherein the clinical notification is a push notification is taught in the Detailed Description in ¶ 0033 and ¶ 0022 (teaching on the notification being an independent pop-up window on a display wherein the display can be a mobile hand-held device (treated as synonymous to push notification)).
Ash, Saliman, and Ohad fail to teach the following; Simpson, however, does disclose:
the system of claim 18, wherein the clinician device data comprises a location of the one or more multiple medical devices, a date range, and a notification type, and is taught in the Detailed Description on p. 86 lines 24-33, p. 40 lines 23-27, and in the Overview on p. 27 lines 30-33 (teaching on the clinician device data containing device location, notification time period for completed actions, and the notification type).
One having ordinary skill in the art at the time the invention was filed would combine the clinical notification management system of Ash, Saliman, and Ohad to include clinician device data including location, date range, and notification type of Simpson so accurate and complete messages may be provided to the clinician about a patient status from anywhere within a healthcare facility (Simpson in the Overview on p. 27 lines 22-33).
Response to Arguments
Applicant's arguments filed 15 March 2022 for claims 1-20 with respect to 35 USC § 101 have been fully considered and are persuasive in part. The claims, as currently drafted, no longer recite an abstract idea. The steps of receiving a first input… the first input corresponding to a user clinician and identification of one or more persons being treated by at least one user clinician; receiving a first input to log into a clinical notification management application; receiving a second input representing a user selection of the clinical notification option; in response to determining the subsequent medical data satisfies the user selection of the clinical notification option, automatically generating the one or more … [displays for] the clinical notification on the computing device corresponding to the user selection) are limited to performances on specific, disparate machines wherein the claim limitations amount to assigning methodology to specific computational architecture. Here, the claim language may implement steps of an abstract idea as building blocks, however said abstract ideas are integrated into a specific application of the abstract idea within a particular computer environment and therefore is suitable for the streamlined analysis, because the claim maintains self‐evident eligibility (MPEP § 2106.06(a) Eligibility is Self Evident). While the claim language may or may not recite a judicial exception, when viewed as a whole, the claim clearly does not seek to tie up any judicial exception such that others cannot practice it.

Applicant’s arguments, filed 15 March 2022 for claims 1-20  with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ohad, as per the rejection above.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626